Citation Nr: 1107934	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 
1976 and from November 1976 to November 1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which, in pertinent part, denied service connection 
for an upper back disability.

The Veteran failed to appear for a videoconference hearing before 
the undersigned in October 2007.  Therefore, the request for a 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2010).  

In November 2009, the Board reopened the issue here on appeal and 
remanded the claim for additional development.  The case has been 
returned for further appellate action.  


FINDING OF FACT

A back disability began in service and has continued since.  


CONCLUSION OF LAW

A lumbar spine disability was incurred during active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty 
to assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and assistance).  
In view of the Board's favorable decision, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).
Analysis

Degenerative joint disease L4, degenerative disc disease L5-S1, 
mild scoliosis and partial spina bifida S1 were diagnosed based 
on physical examination and diagnostic testing in an April 2010 
VA spine examination.  Therefore, the first element necessary for 
service connection-a current disability-has been demonstrated.  

The April 2010 VA examiner wrote that it would be impossible to 
determine the date of onset of the Veteran's current back 
disabilities without resort to "mere speculation."  The 
examiner noted that there was no "documented history" of 
treatment for a back condition until about 20 years after the 
initial claimed injury when his back was injured on a civilian 
job in October 1992, shoveling hot tar.  

The April 2010 examiner's statement is inconclusive and weighs 
neither for nor against the claim.  Fagan v. Shinseki, 573 F.3d 
1282, 1289-90 (Fed. Cir. 2009).  The record does contain a 
private treatment record dated in January 1993, showing that the 
Veteran complained of back pain and believed that he had injured 
his back shoveling hot tar.  It is significant that the VA 
examiner apparently did not find this history sufficient to 
conclude that the back disability more likely than not started 
with the post-service injury.

It is also significant that the Veteran reported in his 1997 
claim for benefits that he had been treated by private physicians 
for a back disability prior to the 1992 or 1993 injury.  

The Veteran has reported throughout the claim that he injured his 
back in his first period of service when he picked up a Howitzer.  
Thereafter, his back was aggravated as a result of his duties as 
an auto mechanic, which required heavy lifting.  During his 
second period of active service, he contends that he was involved 
in a motor vehicle accident which he asserts further aggravated 
his back.  

In addition, lay statements have been submitted by fellow service 
members and his family which report that the Veteran had back 
trouble in service, had a car accident during his second period 
of active duty and has had back symptoms since that accident and 
since discharge from active service.  The Veteran, his colleagues 
and family are competent to report the symptoms they personally 
experienced, observed or were told about.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  

The claims folder contains no treatment records prior to the 
reported post-service back injury, but does not contain 
information that clearly contradicts the reports of the Veteran 
and the others who have written in support of the claim.  
Accordingly, the statements are deemed credible.  As such, the 
lay statements are sufficient to establish the incurrence of an 
in-service injury and a continuity of symptoms since (or nexus 
to) service.  

At the very least, the evidence of record is in equipoise.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for a lumbar spine 
disability.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


